Citation Nr: 1811384	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  07-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection brain trauma with memory lapses, including as due to electroconvulsive therapy (ECT) for medication-resistant depression.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve from 1980 to approximately 1997, and had verified active military service from October 1990 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  The weight of the competent evidence is against a finding that the Veteran incurred brain trauma with memory lapses in active service or is otherwise related to such service, including as due to ECT for treatment of depression.

2.  The weight of the competent evidence is against a finding that the Veteran's fibromyalgia had its onset during military service, was aggravated by military service, or is otherwise related to such service.

3.  The weight of the competent evidence is against a finding that the Veteran's low back disability had its onset during military service, was aggravated by military service, or is otherwise related to such service.

4.  The Veteran's combined disability rating is 40 percent, and her service-connected disability does not render her unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for brain trauma with memory lapses have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303, 3.310 (2017).

2.  The criteria for service connection for fibromyalgia have not been met.  
38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.304(b) (2017).

3.  The criteria for service connection for low back disability have not been met.  
38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309, (2017).

4.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with a notice letter in May 2006.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in July 2015, August 2015, and September 2015.

Given the above, the Board will proceed to the merits of the appeal.

Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Brain Trauma with Memory Lapses

The Veteran contends that she experienced brain trauma with memory lapses as a consequence of the ECT treatment administered in 1998 to treat her depression.  She was told that she had not only lost memory, but she had also lost spatial reasoning.  3/29/2006 Correspondence; Hearing Transcript, at 3-8.

In a July 2000 report, E.S.P., Ph.D., a neuropsychologist, evaluated the Veteran and reported some difficulties in the visual spatial domain.  It was also noted that she performed poorly on memory recognition tests.  Dr. E.S.P. noted medical research regarding ECT and memory loss to the effect that, after five sessions of ECT, there can be severe anterograde amnesia and it was the kind of memory problem they were seeing in the Veteran at this time.  9/24/2007 Medical Treatment Record-Non-Government Facility, at 5-11.

The Veteran was afforded VA examinations in August and September 2015 by both a clinical psychologist and a neurologist.  She reported that her memory problems since the ECT had gradually worsened over time.  She earned a forensic nursing certificate in about 2011 or 2012.  Upon examination, her cognitive screening was within normal limits.  Performance was intact in the areas of visual spatial/executive functioning, language, attention, and abstraction.  With regard to a memory disorder, she was diagnosed with an unspecified neurocognitive disorder.  9/9/2015 C&P Examination (Clinical Psychologist), at 8, 11-14.

The examiner determined that it was less likely than not that the Veteran's memory disorder, unspecified neurocognitive disorder, was caused by active service or the result of ECT for depression.  It was also less likely than not that her memory disorder had been aggravated beyond its natural progression by her depression.  The psychologist explained that the most extensively documented cognitive effects of ECT are anterograde and retrograde amnesia, which are well established to be present in the immediate period after ECT.  One of the papers the Veteran submitted was not a peer reviewed scientific source of material and the article from the American Journal of Psychiatry article relied heavily on studies with small sample sizes and case studies to draw conclusions.  The Veteran did have cognitive complaints following ECT treatments, which are well established to be common in the time period immediately following ECT.  With regard to depression, the examiner explained that cognitive correlates of depression would not be considered to be permanent, as they improve concurrently with improvement in the depression disorder.  The Veteran's depression was reportedly maintained on an effective psychiatric medication regimen for several years.  Given the mild severity of depression at the time of examination, it was unlikely that they would be having any significant, permanent effect on her cognition.  Id., at 15-17.

The neurologist determined that the Veteran did not meet the established criteria for traumatic brain injury (TBI), nor was there supportive evidence for brain trauma caused by ECT treatment.  She reported two incidents as potential areas for brain trauma.  The first was a reported fall in the operating room during service without head trauma, loss of consciousness, feeling dazed, or confused.  The neurologist explained that criteria for TBI were not met without the presence of these symptoms.  The second instance was from the use of ECT to treat her depression.  The neurologist noted the 1977 article the Veteran submitted in support of her contention, but said that newer evidence refuted anatomic changes caused by ECT.  Brain damage had been reviewed by several sources through comprehensive review of the literature and insufficient evidence had been found for neuronal damage or other neuropathological changes to the brain.  Additionally, a February 2015 brain MRI was essentially normal with some scattered punctuate foci of abnormal fluid-attenuated inversion recovery (imaging) "FLAIR" signal intensity, which is a nonspecific finding that can occur with aging.  9/9/2015 C&P Examination (Neurologist), at 1-2, 9-10.

The weight of the evidence is against finding that active service caused or aggravated brain trauma with memory lapses.  As noted above, the Veteran believes her symptoms are due to ECT treatment she received for depression.  However, a clinical psychologist and neurologist both provided negative nexus opinions in August and September 2015.  These findings were made after review of the evidence, including previous medical opinions, examinations, and rationales with medical literature evidence.  In light of the foregoing factors, the Board places much weight on the VA examination reports from August and September 2015 and find the opinions highly probative.

The preponderance of the evidence is against finding brain trauma with memory lapses was caused or aggravated by depression and service connection is not established.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.

Fibromyalgia

The Veteran asserts that she has fibromyalgia that was aggravated by active service. 

Private medical records show that the Veteran was treated for a swollen and red right ring finger and advised to see an orthopedist or rheumatologist.  In April 1986, a diagnosis of fibrositis was noted.  2/26/2007 Medical Treatment Records-Non-Government Facility, at 1, 22.

Service treatment records include December 1990 and April 1991 clinical records reflecting a history of fibrositis; fibromyalgia was not noted.  9/21/2015 STR-Medical at 25, 44.

Post service evidence includes March 1997 private medical records reflecting treatment for lumbar strain, and a history of fibro myositis and myofascial pain syndrome.  9/24/2007 Medical Treatment Records, at 39, 75.

According to a January 2003 record from D.E.C., M.D., a rheumatologist, the Veteran was thought to have secondary rather than primary fibromyalgia and noted that the Veteran had musculoskeletal pain since three years prior with a previous diagnosis of fibromyalgia rendered by another rheumatologist several years earlier.  In February 2003, Dr. D.E.C. opined that the Veteran had one of the undifferentiated spondyloarthropathy or so-called reactive types of arthritis for which she was genetically predisposed.  2/20/2007 Medical Treatment Record-Non-Government Record, at 1, 5, 9.

Next, in a July 27, 2006 Mayo Clinic report, L.F., M.D., reported that the Veteran was evaluated by a rheumatologist who felt she had features of fibromyalgia and possibly chronic pain syndrome. A June 2011 VA medical note includes an assessment of fibromyalgia/insomnia.  12/15/2014, at 24.

At her hearing in June 2014, the Veteran said she was treated for achy pain, muscle stiffness, tenderness and other symptoms of fibromyalgIa in 1991 while on active duty.  She reported symptoms of generalized pain in all her joints.  6/30/2014 Hearing Transcript, at 10, 20.

The Veteran was afforded a VA examination in July 2015.  The examiner stated that there was no clinical evidence that fibromyalgia existed prior to the Veteran's active service.  Upon elaboration, the examiner indicated that the onset of symptoms thought to be consistent with fibromyalgia was in March 1997 and after active duty.  The Veteran was diagnosed as possibly having fibromyalgia in 2000.  However, it was still not confirmed in a rheumatological evaluation in 2003.  In 2006, another rheumatologist indicated that she had features of fibromyalgia and possible chronic pain syndrome.  He ruled out a diagnosis of ankylosing spondylitis, undifferentiated spondyloarthropathy, or reactive arthritis.  Over the previous eight years, the diagnosis of fibromyalgia was continued.  The examiner determined that fibromyalgia was less likely than not incurred in or aggravated by active military service.  He opined that at separation, the Veteran had no significant musculoskeletal symptoms or condition.  Further, she had normal upper and lower extremities and normal cervical and lumbar spine at separation.  The earliest symptoms did not begin until about six years after active duty service and was not diagnosed until eight years after separation from active duty.  8/28/2015 C&P Examination.

The Board finds the probative and competent evidence of record weighs against the Veteran's claim of entitlement to service connection for fibromyalgia.  The Board places much weight on the VA opinions as the examiner set forth reasons for the negative conclusion reached and considered the Veteran's contentions and medical history regarding fibromyalgia development throughout the years.  Given the depth of the examination report, and the fact that the opinion was based on a review of the complete applicable record and relevant facts, the Board finds such opinion is probative and material to the Veteran's service connection claim and deserving of much weight.  

The Veteran is competent to report observable symptoms of the pain.  However, a diagnosis of fibromyalgia disability requires medical expertise, as it involves an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements cannot establish a diagnosis here and thus cannot serve to enable an award of service connection here. 

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

Low Back Disorder

The Veteran also seeks service connection for a low back disorder that she contends was aggravated by active service.  During her Board hearing, it was asserted that her long shifts as an operating room nurse aggravated her back condition and she once blacked out and fell on her back.  Hearing transcript, at 11.

Service treatment records include a March 1980 report of medical history on which the Veteran reported having a back injury in July 1978.  She also denied having recurrent back pain.  In a later-dated March 1980 written statement, W.W., M.D., reported that the Veteran's only medical problems were hypothyroidism and migraine headaches.  9/21/2015 STR-Medical, at 3-5, 67-68.

Service treatment records include a December 1990 note that describes a history of degenerative joint disease of the spine.  A back disorder was not noted when the Veteran was examined for discharge in July 1991, nor did she report back problems on a report of medical history.  9/21/2015 STR-Medical, at 44, 58-61.

March 1997 private medical records indicate that the Veteran had a lumbar strain.  According to a December 1997 medical treatment note, the Veteran was initially seen in March for low back pain and reported a history of low back pain when she bent over to pick something up that day.  Her history showed a first episode of back pain in 1979 while on a sailboat that listed and caused her to twist.  She was hospitalized and placed in traction for ten days.  The Veteran was treated in physical therapy in May 1997 for lumbar/gluteal strain.  9/24/2007 Medical Treatment Record-Non Government Facility, at 18-19, 21, 75.

The July 2006 report from Dr. L.F. includes a notation that a review of an outside MRI revealed no convincing features of ankylosing spondylitis, although it was not an optimal study to evaluate.  2/20/2007 Medical Treatment Records-Non-Government Facility, at 15.

At her hearing in June 2014, the Veteran stated that while on active duty she worked twelve to eighteen hour shifts.  At one point, she blacked out and fell on her back.  X-rays were taken, but no treatment was prescribed.  This incident resulted in chronic back pain and disability.  After service, she sought treatment when her she felt pain in her back.  She was more recently advised to move from a two story building to a one story to ease her back and because she fell down the stairs.  6/30/2014 Hearing Transcript, at 10-11, 17-20.

The Veteran was afforded a VA examination in July 2015.  A diagnosis of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbosacral spine was affirmed.  There was no evidence of undifferentiated spondyloarthropathy, reactive arthritis, or ankylosing spondylosis of the spine.  

The examiner opined that DJD and DDD of the lumbosacral spine was less likely than not incurred in or aggravated by active military service and thus not related to active military service in any way.  During the eight months of active service, there was neither complaint of back pain nor history of back injury.  Upon separation from active duty, the listed diagnoses included migraine headaches, depression, acne, hypothyroidism, and gastroesophageal reflux on treatment.  There was also a mention of DJD of the spine in 1990.  However, the physical examination was normal.  Following active duty, there was no complaint until 1997.  The examiner also indicated that there was no medical or radiographic evidence that the back injury prior to active service.  The examiner acknowledged that the Veteran reported a back injury that occurred in 1978 or 1979 and that there was reference to a diagnosis of back pain in 1986.  However, there was no report of recurrent back pain during any of the periodic reserve examinations from March 1980 to January 1989.  The Veteran stated in those examinations that she was in good health and checked "no" for arthritis, rheumatism, bursitis, bone/joint, knee, foot, and recurrent back pain.  The physical examinations were normal.  Additionally, while fibrositis was noted in 1986, there was no detail as to what the diagnosis meant and there was no description of the symptoms.  There was also no history of a congenital back disorder.  8/28/2015 C&P Examination.

The weight of the evidence is against a finding that a low back disability was aggravated by active service, nor does it show that current low back disability was incurred in active service.

The evidence shows a current back disability, but no back injury in-service.  The evidence shows some complaints of back pain prior to service, but regular examinations did not show any ongoing back injury.  Following active duty, there was no complaint of back injury until about six years after separation.  After a complete review of the claims file, the July 2015 VA examiner opined that they were not incurred in nor aggravated by active service.  Moreover, no other competent medical evidence refutes that opinion.  In this regard, the Board notes the examiner performed a physical examination, recorded a detailed medical history, reviewed diagnostic testing (x-rays), and provided a clear rationale.  For these reasons, the July 2015 VA opinion is deemed highly probative and deserving of significant weight.

Additionally, the evidence does not demonstrate that DJD or DDD of the lumbosacral spine manifested to the requisite degree within one year of service separation.  Accordingly, the chronic disease presumptive provisions do not apply in this case.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).



TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for major depressive disorder.  Her combined rating is 40 percent disabling.  See 38 C.F.R. § 4.25.  Therefore, she does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  See id.

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

In this case, the evidence does not show that the Veteran's service-connected disability renders her unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).

At her hearing in June 2014, the Veteran stated that she had to stop working in 1997due to her depression.  She tried working again in about 2013 as a nurse practitioner and realized her medical management skills had diminished.  She was going to be terminated and resigned instead.  6/30/2014 Hearing Transcript, at 13-14.

In August 2015 the Veteran was afforded an examination by a clinical psychologist.  The examiner opined that it was less likely than not that the Veteran's psychiatric disorder precludes her from obtaining and maintaining substantially gainful employment without regard to her non-service connected disability.  Further, the Veteran's picture of depressive symptoms was mixed.  At examination, she reported no significant depression symptoms with the exception of sleep disturbance.  She reported reclusive behavior, but also indicated that she liked to keep to herself.  She stated that she had not been depressed since about 2000, but she also reported that the previous year she had guilt, low self-esteem, anhedonia, psychomotor retardation, and depression screening was significantly more elevated.  The examiner noted that the Veteran has severe depression in the late 1990s that necessitated hospitalization.  She had not had a hospitalization or decompensation in many years.  She has maintained her current medications with good benefit.  She also achieved a high level of education and functioned as a nurse for twenty-one years.  She also earned a forensic nursing certificate in 2013 with no difficulties.  She had no problems occupationally, including interpersonal problems, medication errors, or performance issues prior to her most recent job.  The termination from her job appeared to stem from cognitive difficulties and personality conflicts, and not directly from depressive symptoms.  9/9/2015 C&P Examination (Clinical Psychologist)

The question of employability is legal, rather than medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the Board is not required to accept the opinion offered by the examiner.  Nevertheless, upon independent evaluation of the record, the Board does concur with the examiner's findings and deems such observations highly probative in this case, as the opinion was based on a review of the record and was accompanied by a clear rationale.

In light of the above, the Board finds that the weight of the evidence is against a finding that the Veteran's major depressive disorder has precluded her from following or securing substantially gainful employment.  Indeed, as noted above, the VA examiner evaluated her and found that other issues and not her depression impacted her disability picture with regard to employment.

For all of these reasons, the Board finds that the requirements for TDIU have not been met.  See 38 C.F.R. § 4.16.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).


							(CONTINUED ON NEXT PAGE)






ORDER

Service connection brain trauma with memory lapses, including as due to electroconvulsive therapy (ECT) for medication-resistant depression.

Service connection for fibromyalgia.

Service connection for a low back disorder.

Entitlement to TDIU is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


